*604The opinion of the court was delivered by
Ross, J.
The defendant admits the making of the contract of May 26, 1875, whereby the notes given by the orator for the livery property were to be surrendered and cancelled. He also admits that he has received the money on the $500 note given him by the orator on that occasion, and that he has received back so much of the livery stock as the orator claims was to be delivered back under that contract, but claims that the contract required that the orator should have delivered other property, called the “ substituted property ” and the possession of the stable, and because of the orator’s failure to comply with the contract of May 26, 1875, as he the defendant claims it, he can hold the alvais of the $500 note, and the avails of the property re-delivered, and apply them in part payment of the notes originally given him by the orator for the livery property, and prosecute his suit at law founded on those notes. The controversy between the parties is not in regard to what the contract of May 26 is, but in regard to what property the orator was to re-deliver to the defendant by the terms of that contract; that is, on what property the defendant had a lien, when that contract was made, or whether what is called the substituted property had been substituted in the place of property sold by the orator from the livery stock which he purchased of the defendant. The decision of this question, we think, is immaterial to the determination of the orator’s right to maintain this bill. By taking and retaining the benefits of the contract of May 26, 1875, especially, by taking and retaining the money on the five-hundred-dollar note given on that-occasion, and thereby holding the orator to the fulfillment of that contract, the defendant binds himself to the fulfillment of the contract on his part. He cannot hold the orator bound, and not be bound thereby himself. If one party to a contract is bound to its fulfillment, both are. If the orator practiced such fraud in making the contract of May 26, or so refused to deliver the property soon after the contract was made, as would have justified .the defendant in treating it a nullity, he did not so treat it. He received baclt what of the livery property the orator claims was covered by the contract, and retained the five-hundred-dollar note, and took the *605money in payment of it. At the time the orator delivered him back the property at the defendant’s house, he did not notify the orator that he received it on his lien retained at the time he sold the property to the orator, but received it under such circumstances that the orator had the right to understand that he received it on the contract of May 26. By the terms of the last contract the four five-hundred-dollar notes given for the oi'iginal purchase of the property were to be surrendered and cancelled as soon as defendant ascertained that the title to the premises mortgaged to secure the payment of the five-hundred-dollar note of May 26, was in the orator, free from incumbrance, or, as soon as the orator should obtain a good signer to the note, or pay the note. The note has been paid to the defendant. Hence, it is immaterial whether the orator’s title to the Minnesota land was free from incumbrance. By receiving the money on the note, all objections to the orator’s title were cured. By the terms of the contract the four five-hundred-dollar notes were cancelled when the defendant received payment of the five-hundred-dollar note of May 26. Hence, the defendant could not apply the money received on the last-named note in part payment of the four original notes, as they were cancelled thereby. No more could the defendant apply the avails from' the property he received back on the four cancelled notes. The defendant’s right to hold the .four original notes, as well as his right to maintain an action thereon, was gone, and the right of the orator to have the action on those notes enjoined, and to have the notes themselves delivered up, complete. If the defendant has not received back all the property he should by the terms of the contract of May 26, he has a right of action on that contract against the orator. Whether the orator has fulfilled that contract, we do not attempt to determine, as its determination is not necessary to the determination of the orator’s right to maintain this bill. The decree of the Court of Chancery does not preclude the defendant from pursuing the orator for any breach of the contract of May 26. We find no error in that decree, and the same is affirmed, and the cause remanded.